Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 this office action is in response to the commu7nication filed on 11/4/21
original claims 1-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 1117837. Although the claims at issue are not identical, they are not patentably distinct from each other . because as shown below  claims 1-15 of the instant application when compared with the claims 1-18  of U.S .Patent No. 1117837 reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

     Instant Application 17/518-832 
1. Network management apparatus in a telecommunications system, comprising: processing circuitry configured to:

 receive a request requesting termination of a first communication service instance (CSI) supported by a first network slice instance (NSI) associated with a set of network resource requirements;

 terminate the first CSI based on the request; in case that at least one other CSI is supported by the first NSI along with the first CSI, perform a modification feasibility check for the first NSI, the modification feasibility check being used to identify a level of scale-in or scale-down for the set of the network resource requirements associated with the first NSI to be performed according to the termination of the first CSI;

 identify whether to terminate the first NSI based on the modification feasibility check; and in case that the first NSI is to be terminated, 

initiate re-allocation of the at least one other CSI to a second NSI different from the first NSI.




2. The network management apparatus in claim 1, wherein the processing circuitry is configured to: determine a status of the first CSI; and in case that the first CSI is in an active state, de-activate the first CSI, and terminate the de-activated first CSI.

3. The network management apparatus in claim 1, wherein the processing circuitry is configured to 

32

4. The network management apparatus in claim 1, wherein the processing circuitry is configured to compare the level of the scale-in or the scale-down for the set of network resource requirements to a predetermined threshold, and based on the comparing, determine whether to modify the first NSI or to terminate the first NSI.

5. The network management apparatus in claim 1, wherein in case that the first NSI is to be modified, the processing circuitry is configured to initiate one or more NSI modification procedures for the first NSI.

6. The network management apparatus in claim 1, wherein in case that the first NSI is to be terminated, the processing circuitry is configured to deactivate the at least one other CSI to detach the at least one other CSI from the first NSI before the at least one other CSI is re-allocated to the second NSI.

7. The network management apparatus in claim 6, wherein after deactivation of the at least one other CSI and detachment of the at least one other CSI from the first NSI, the processing circuitry is configured to initiate activation procedures for the at least one other CSI as part of re-allocating the at least one other CSI to the second NSI.

8. The network management apparatus in claim 7, wherein the processing circuitry is configured to terminate the first NSI in case that the at least one other CSI is re-allocated to the second NSI.

9. The network management apparatus in claim 1, wherein the processing circuitry is configured to perform a communication service management function (CSMP).

33

10. The network management apparatus in claim 1, wherein the processing circuitry is configured to configure a new set of network resource requirements associated with the first NSI, before the feasibility check is performed, and perform the feasibility check based on the new set of network resource requirements.


11. A method for network management in a telecommunications system, the method comprising:
receiving a request requesting termination of a first communication service instance (CSI) supported by a first network slice instance (NSD) associated with a first set of network resource requirements;

terminating the first CSI based on the request;

in case that at least one other CSI is supported by the first NSI along with the first CSI, performing a modification feasibility check for the first NSI, the modification feasibility check being used to identify a level of scale-in or scale-down for the set of the network resource requirements associated with the first NSI to be performed according to the termination of the first CSI;

identifying whether to terminate the first NSI based on the modification feasibility check; and

in case that the first NSI is to be terminated, initiating re-allocation of the at least one other CSI to a second NSI different from the first NSI.

12. The method in claim 11, further comprising determining a status of the first CSI, and and in case that the first CSI is in an active state, de-activating the first CSI, and terminating the de-activated first CSI.

13. The method in claim 11, further comprising determining whether at least one other CSI is currently supported by the first NSI based on information received from an entity performing management data analytics functionality (MDAP), or network data analytics function (NWDAP).


14. The method in claim 11, further comparing the level of the scale-in or the scale-down for the set of network resource requirements to a predetermined threshold, and based on the comparing, determining whether to modify the first NSI or to terminate the first NSI.

15. The method in claim 11, wherein in case that the first NSI is to be terminated, the method further comprises deactivating the at least one other CSI to detach the at least one other CSI from the first NSI before the at least one other CSI is re-allocated to the second NSI, and

wherein after deactivation of the at least one other CSI and detachment of the at least one other CSI from the first NSI, the method further comprises initiating activation procedures for the at least one other CSI as part of re-allocating the at least one other CSI to the second NSI, and

wherein the method further comprises terminating the first NSI in case that the at least one other CSI is re-allocated to the second NSI to reconfigure network resources to reduce resource consumption.


 

U. S. Patent No. 11171837
1. Network management apparatus for use in a telecommunications system, comprising: processing circuitry configured to:

 receive a request signal requesting termination of a first communication service instance (CSI) supported by a first network slice instance (NSI) associated with a first set of network resource requirements; 

when at least one other CSI is currently supported by the first NSI along with the first CSI, determine a scaled-down set of network resource requirements associated with the first NSI when the first CSI is terminated; 
perform an analysis of the scaled-down set of network resource requirements; 



based on the analysis, determine whether the first NSI should be terminated; and when the first NSI is to be terminated,

 initiate re-allocation of the at least one other CSI to a second existing NSI different from the first NSI.




2. The network management apparatus in claim 1, wherein the processing circuitry is configured to determine a status of the first CSI, and if the first CSI is in an active state, de-activate the first CSI.
3. The network management apparatus in claim 2, wherein the processing circuitry is configured to terminate the de-activated first CSI.
4. The network management apparatus in claim 1, wherein the processing circuitry is configured to determine whether at least one other CSI is currently supported by the first NSI.
5. The network management apparatus in claim 4, wherein the processing circuitry is configured to determine whether at least one other CSI is currently supported by the first NSI based on information received from management data analytics functionality (MDAF).
6. The network management apparatus in claim 5, wherein the processing circuitry is configured to perform an NSI modification feasibility analysis, and based on the NSI modification feasibility analysis, determine the scaled-down set of network resource requirements associated with the first NSI when the first CSI is terminated.
7. The network management apparatus in claim 1, wherein the processing circuitry is configured to perform the analysis of the scaled-down set of network resource requirements by comparing the scaled-down set of network resource requirements to a predetermined threshold, and based on the comparing, determine whether to modify the NSI or to terminate the first NSI.
8. The network management apparatus in claim 7, wherein when the first NSI is to be modified, the processing circuitry is configured to initiate one or more NSI modification procedures for the first NSI.
9. The network management apparatus in claim 1, wherein when the first NSI is to be terminated, the processing circuitry is configured to deactivate the at least one other CSI to detach the at least one other CSI from the first NSI before the at least one other CSI is re-allocated to the second existing NSI.
10. The network management apparatus in claim 9, wherein after deactivation of the at least one other CSI and detachment of the at least one other CSI from the first NSI, the processing circuitry is configured to initiate activation procedures for the at least one other CSI as part of re-allocating the at least one other CSI to the second existing NSI.
11. The network management apparatus in claim 10, wherein the processing circuitry is configured to terminate the first NSI when the at least one other CSI is re-allocated to the second existing NSI.
12. The network management apparatus in claim 1, wherein the processing circuitry is configured to perform a communication service management function (CSMF).
13. The network management apparatus in claim 1, wherein the processing circuitry is configured to perform one or more of a communication service management function (CSMF), a network slice management function (NMSF), or a network slice subnet management function (NMSSF) to reconfigure network resources to reduce resource consumption.
14. A method for network management in a core network of a telecommunications system, the method comprising: receiving a request signal requesting termination of a first communication service instance (CSI) supported by a first network slice instance (NSI) associated with a first set of network resource requirements; when at least one other CSI is currently supported by the first NSI along with the first CSI, determining a scaled-down set of network resource requirements associated with the first NSI when the first CSI is terminated; performing an analysis of the scaled-down set of network resource requirements; based on the analysis, determining whether the first NSI should be terminated; and when the first NSI is to be terminated, initiating re-allocation of the at least one other CSI to a second existing NSI different from the first NSI.
15. The method in claim 14, further comprising determining a status of the first CSI, and if the first CSI is in an active state, de-activate the first CSI, and comprising terminating the de-activated first CSI.
16. The method in claim 14, further comprising determining whether at least one other CSI is currently supported by the first NSI based on information received from management data analytics functionality (MDAF), and comprising performing an NSI modification feasibility analysis, and based on the NSI modification feasibility analysis, determining the scaled-down set of network resource requirements associated with the first NSI when the first CSI is terminated.
17. The method in claim 14, further comprising performing the analysis of the scaled-down set of network resource requirements by comparing the scaled-down set of network resource requirements to a predetermined threshold, and based on the comparing, determine whether to modify the NSI or to terminate the first NSI, and wherein when the first NSI is to be modified, the method further comprises initiating one or more NSI modification procedures for the first NSI.
18. The method in claim 14, wherein when the first NSI is to be terminated, the method further comprises deactivating the at least one other CSI to detach the at least one other CSI from the first NSI before the at least one other CSI is re-allocated to the second existing NSI, and wherein after deactivation of the at least one other CSI and detachment of the at least one other CSI from the first NSI, the method further comprises initiating activation procedures for the at least one other CSI as part of re-allocating the at least one other CSI to the second existing NSI, and further comprising terminating the first NSI when the at least one other CSI is re-allocated to the second existing NSI to reconfigure network resources to reduce resource consumption.
19. A non-transitory, computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions are configured to, when executed, instruct one or more processors to: receive a request signal requesting termination of a first communication service instance (CSI) supported by a first network slice instance (NSI) associated with a first set of network resource requirements; when at least one other CSI is currently supported by the first NSI along with the first CSI, determine a scaled-down set of network resource requirements associated with the first NSI when the first CSI is terminated; perform an analysis of the scaled-down set of network resource requirements; based on the analysis, determine whether the first NSI should be terminated; and when the first NSI is to be terminated, initiate re-allocation of the at least one other CSI to a second existing NSI different from the first NSI.
20. The non-transitory, computer-readable storage medium in claim 19, wherein the computer-readable instructions, when executed, instruct one or more processors to determine a status of the first CSI, and if the first CSI is in an active state, de-activate the first CSI, and when executed, instruct one or more processors to terminate the de-activated first CSI.



  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452